


117 HR 5282 IH: Care for our Firefighters Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5282
IN THE HOUSE OF REPRESENTATIVES

September 17, 2021
Mr. Neguse (for himself and Ms. Porter) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a mental health program for Federal wildland firefighters, and for other purposes.


1.Short titleThis Act may be cited as the Care for our Firefighters Act.  2.Mental health program for Federal wildland firefighters (a)Mental health programSubject to the availability of appropriations, not later than 180 days after the date of enactment of this Act, the Secretaries of the Interior and Agriculture shall establish and carry out a program for Federal wildland firefighters for mental health awareness and support. Such program shall include—
(1)a mental health awareness campaign; (2)a mental health education and training program that includes an on-boarding curriculum;
(3)an extensive peer-to-peer mental health support network for Federal wildland firefighters and their immediate family; (4)expanding the Critical Incident Stress Management Program through training, developing, and retaining a larger pool of qualified mental health professionals who are familiar with the experiences of the wildland firefighting workforce, and monitoring and tracking mental health in the profession to better understand the scope of the issue and develop strategies to assist; and
(5)establish and carry out a new and distinct mental health support service specific to Federal wildland firefighters and their immediate family, with culturally relevant and trauma-informed mental health professionals who are readily available and not subject to any limit on the number of sessions or service provided.  (b)Mental health leaveEach Federal wildland firefighter shall be entitled to 7 consecutive days of leave, without loss or reduction in pay, during each calendar year for the purposes of maintaining mental health. Such leave may only be taken during the period beginning on June 1 and ending on October 31 of any such year. If leave is not taken under this section it expires after October 31 of the calendar year.
(c)Federal wildland firefighter definedIn this Act, the term Federal wildland firefighter means any temporary, seasonal, or permanent position at the Department of Agriculture or the Department of Interior that maintains group, emergency incident management, or fire qualifications and primarily engages in or supports wildland fire management activities, including forestry and rangeland technicians and positions concerning aviation, fire heavy equipment operations, emergency dispatch communication services, or fire and fuels management.  